Citation Nr: 0734876	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-19 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board also notes that the veteran's appeal originally 
included the issue of entitlement to an increased evaluation 
for carpal tunnel syndrome in the right hand.  However, in 
his June 2005 VA Form 9, the veteran stated that he was only 
appealing the issue of entitlement to service connection for 
sleep apnea.  As such, the veteran has not filed a 
substantive appeal for the issue of an increased evaluation 
for carpal tunnel syndrome in the right hand.  See 38 C.F.R. 
§ 20.202.  Accordingly, that issue no longer remains in 
appellate status and no further consideration is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To obtain a clarifying medical opinion.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

The veteran's service medical records show that he was 
diagnosed with a left nasal polyp in September 1987 and 
underwent a septoplasty for a deviated nasal septum in 
October 1987.  His post-service medical records also show 
that he currently has sleep apnea.  

The veteran was afforded a VA examination in April 2005 in 
connection with his claim for service connection for sleep 
apnea.  The examiner reviewed the claims file and commented 
that the veteran had had sleep disorders for a number of 
years going back to at least his active service time.  
However, he later noted that the veteran had had surgery to 
the oropharynx and soft palate and stated that it was likely 
that the physicians found redundant tissue, which was not 
likely related to his time in service.  The examiner also 
opined that the veteran's sleep apnea was not likely related 
to his time in service.  As such, the April 2005 VA 
examiner's medical opinion appears to have internal 
inconsistencies.  Therefore, the Board finds that a 
clarifying opinion is necessary for the purpose of 
determining the nature and etiology of any sleep apnea that 
may be present.

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As those questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence that 
is needed to establish a disability rating and an effective 
date.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claim for service connection for 
sleep apnea.  The letter should 
inform him of the information and 
evidence that is necessary to 
substantiate the claim; (2) inform 
him about the information and 
evidence that VA will seek to 
provide; (3) inform him about the 
information and evidence he is 
expected to provide; and (4) ask him 
to provide any evidence in his 
possession that pertains to the 
claim. The letter should also include 
an explanation as to the information 
or evidence needed to establish a 
disability rating and an effective 
date, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should refer the 
appellant's claims folder to the 
April 2005 VA examiner or, if he is 
unavailable, to another suitably 
qualified VA examiner for an opinion 
as to the etiology of the veteran's 
sleep apnea.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file, including the veteran's service 
medical records showing that he was 
diagnosed with a left nasal polyp in 
1987 and underwent a septoplasty for 
a deviated nasal septum in October 
1987.  The examiner should note that 
the veteran is legally presumed to be 
sound at the time of his entrance, 
and therefore, for the purpose of 
providing medical information which 
may be needed in the case, the 
examiner is asked to assume that none 
of the veteran's sleep disorders pre-
existed service in rendering his 
opinions.  The examiner should 
comment as to whether it is at least 
as likely as not that the veteran's 
sleep apnea manifested during active 
service or is causally or 
etiologically related to his 
symptomatology in service or 
otherwise related to his military 
service.   

(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against 
it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board. Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2006), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran unless he is notified.




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



